Citation Nr: 0322894	
Decision Date: 09/05/03    Archive Date: 09/11/03

DOCKET NO.  02-13 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to a rating in excess of 40 percent for Reiter's 
syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1966 to September 1969.  This case is before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2002 decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Albuquerque, New Mexico, which 
increased the rating for the service-connected Reiter's 
syndrome from 10 to 40 percent.  In April 2003, the veteran 
appeared at a Travel Board hearing at the RO before the 
undersigned, a transcript of which is of record.  


REMAND

In a decision on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs, 327 F.3d 
1339 (2003).  The Federal Circuit held that 38 C.F.R. § 
19.9(a)(2) was invalid because in conjunction with 38 C.F.R. 
§ 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the agency of 
original jurisdiction (AOJ) for initial consideration and 
without having to obtain the appellant's waiver, which was 
contrary to 38 U.S.C. § 7104(a).  The Federal Circuit further 
held that 38 C.F.R. § 19.9(a)(2)(ii) was invalid in that it 
provided 30 days to respond to notice, which was contrary to 
38 U.S.C. § 5103(b), which provides a claimant one year to 
submit evidence.

Essentially, the veteran contends that the severity of 
symptoms related to his service-connected Reiter's syndrome 
warrants a rating in excess of 40 percent.  At the April 2003 
hearing, he furnished evidence consisting of an earnings 
statement from the Social Security Administration, and VA 
outpatient records dated through July 2002.  This additional 
evidence has not been considered in the first instance by the 
AOJ, and the record does not reflect that the veteran waived 
such consideration.  Under the Federal Circuit case cited 
above, the Board has no recourse but to remand the case to 
afford the RO initial consideration of the additional 
evidence.  
Additionally, in a claim for disability compensation, the 
duty to assist includes conducting a thorough, 
contemporaneous medical examination, taking into account 
records of prior medical treatment so that the disability 
rating will be full and fair.  Green v. Derwinski, 1 Vet. 
App. 121 (1991).  Here, the most recent VA examination 
report, dated in January 2002, reflects that the examination 
was predominantly limited to the veteran's spine.  However, 
at the April 2003 Travel Board hearing (and in earlier 
written correspondence), the veteran reported that symptoms 
related to the service-connected Reiter's syndrome affect 
numerous other joints, including the wrists, toes, ankles, 
knees, legs, hips, elbows, shoulders, and the neck.  The 
involvement of multiple joint pain as a symptom of the 
veteran's service-connected disability is reflected by other 
medical evidence of record.  Thus, the evidence suggests that 
another VA examination is warranted to assure a full and fair 
adjudication of the issue at hand.  

The veteran is advised that VA regulations provide that 
individuals for whom medical examinations have been 
authorized and scheduled are required to report for such 
examination.  38 C.F.R. § 3.326(a).  VA regulations also 
address the consequences of a failure to report for a 
scheduled VA medical examination, and provide that when 
entitlement or continued entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination, and a claimant, without good cause, fails to 
report for such examination, (1) in an original compensation 
claim, the claim shall be rated based on the evidence of 
record; (2) in any other original claim, a reopened claim for 
a benefit which was previously disallowed, or a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655. 

The veteran's Reiter's disease is rated by analogy under 
Diagnostic Code 5002, the code for rheumatoid arthritis.  
Under this code, the disease, as an active process with 
constitutional manifestations associated with active joint 
involvement that is totally incapacitating, warrants a 100 
percent disability rating; with less symptomatology than the 
criteria for a 100 percent rating but with weight loss and 
anemia productive of severe impairment of health or severely 
incapacitating exacerbations occurring four or more times a 
year or a lesser number over prolonged periods a 60 percent 
evaluation is assigned; with symptom combinations productive 
of definite impairment of health objectively supported by 
examination findings or incapacitating exacerbations 
occurring three or more times a year a 40 percent evaluation 
is assigned; and one or two exacerbations a year in a well-
established diagnosis warrants a 20 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5002.

Diagnostic Code 5002 also provides that chronic residuals in 
an inactive process are rated as limitation of motion or 
ankylosis under the appropriate diagnostic codes for the 
specific joints involved.  A Note to 38 C.F.R. § 4.71a, 
Diagnostic Code 5002, provides that the ratings for the 
active process will not be combined with the residual ratings 
for limitation of motion of ankylosis.  Rather, the higher 
rating evaluation will be assigned.  It is noted that 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion and that the ratings for active 
process will not be combined with the residual ratings for 
limitation of motion or ankylosis; rather, the higher 
evaluation should be assigned.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5002.

The Board also notes that the RO has applied Diagnostic Code 
5293 when evaluating the Reiter's disease as it affects the 
back.  By regulatory amendment effective September 23, 2002, 
substantive changes were made to the schedular criteria for 
rating under Diagnostic Code 5293.  The revised regulation 
provides that rating a disability under Diagnostic Code 5293 
may be on the basis of musculoskeletal/neurological findings 
or the frequency and extent of incapacitating episodes 
associated with the veteran's symptoms, whichever method 
produces the highest rating.  Under the revised criteria, 67 
Fed. Reg. 54,345 (Aug. 22, 2002) (to be codified as amended 
at 38 C.F.R. § 4.71a, Diagnostic Code 5293).

Finally, it appears that the veteran is receiving ongoing 
treatment for the disability at issue.  Reports of such 
treatment may include information pertinent to his claim.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran to 
identify any VA and non-VA health care 
providers that have treated him for 
symptoms related to Reiter's syndrome 
(e.g., any musculoskeletal conditions) 
from July 2002 to the present, then 
obtain records of such treatment from all 
sources identified.  Whether or not he 
responds, the RO should obtain any VA 
medical records of treatment for any 
symptoms related to Reiter's syndrome 
which are not already associated with the 
claims file.  

2.  The RO should then arrange for the 
veteran to be afforded a VA orthopedic 
examination to determine the current 
severity of the service-connected 
Reiter's syndrome.  The claims file is to 
be made available to the examiner for 
review in conjunction with the 
examination.  The examination is to 
include a review of the veteran's history 
and current complaints, as well as a 
comprehensive clinical evaluation and any 
and all diagnostic studies deemed 
warranted by the examiner.  The 
examination should include appropriate 
range of motion studies for all joints 
affected by the service-connected 
Reiter's disease, with consideration of 
any complaints of pain and of limitation 
of motion due to pain.  All functional 
limitations resulting from the disability 
at issue are to be identified.  The 
examiner should note whether there is any 
pain, weakened movement, excess 
fatigability, or incoordination on 
movement of any affected joints.  The 
examiner should note whether the 
disability has resulted in incapacitating 
exacerbations, including the number of 
occurrences per year as well as whether 
there is associated weight loss, anemia 
or other symptom combinations from 
Reiter's disease.  The examiner should 
discuss the effect the Reiter's syndrome 
has upon the veteran's daily activities, 
and provide a specific opinion on the 
effect said disability has upon his 
employability.  The examiner must explain 
the rationale of all opinions given.

3.  The RO should also determine if any 
further assistance or notification to the 
veteran is required, including under the 
VCAA.  If so, such should be 
accomplished.  The RO should then review 
the claim in light of all evidence added 
to the record since their last previous 
review of the claim; all pertinent law 
and regulations must be considered.  If 
the claim remains denied, the RO should 
provide the veteran and his 
representative an appropriate 
supplemental statement of the case, and 
give them the requisite period of time to 
respond.  The case should then be 
returned to the Board, if in order, for 
further appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  




	                  
_________________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


